Title: To Thomas Jefferson from John Gallwey, 16 April 1789
From: Gallwey, John
To: Jefferson, Thomas


Nantes, 16 Apr. 1789. Will be “singularly happy” to serve TJ in any way. “The only vessel now in this port from the united states is the Brig Hibernia, Capn. O’Brien, lately arrived here with a cargo of rice from Georgetown, south Carolina.” The ship is about 4 years old, 130 tons burthen, and seems to be well found, but the captain, finding no return cargo, intends to sail in 4 or 5 days for “Newberry in New England” with a ballast of salt only, unless he manages to sell the vessel in the meantime. Since this ship cannot serve TJ’s purposes, Gallwey will be careful to inform him of any other vessels that arrive.
